Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11-14, 21, 22, 27, 40 are allowed. The prior art of record fails to disclose a transmitter that transmits the same physical random access channel preamble a plurality of times using a plurality of transmission beams on the second resource pool, wherein each transmission beam of the plurality of transmission beams is different; wherein the receiver receives a single feedback message corresponding to the same physical random access channel preamble transmitted the plurality of times, wherein the single feedback message indicates a best transmission beam of the plurality of transmission beams, the single feedback message is received in response to transmitting the same physical random access channel -2-preamble transmitted the plurality of times, and the transmitter transmits a physical random access channel message 3 using the best transmission beam in response to receiving the single feedback message, as recited in claim 1, and similarly recited in claim 14.
The prior art of record fails to disclose a receiver that receives the same physical random access channel preamble a plurality of times using a plurality of transmission beams on the second resource pool, wherein each transmission beam of the plurality of transmission beams is different; wherein the transmitter transmits a single feedback message corresponding to the same physical random access channel preamble transmitted the plurality of times, wherein the single feedback message indicates a best transmission beam of the plurality of transmission beams, the single feedback message is received in response to transmitting the same physical random access channel preamble transmitted the plurality of times, and the receiver receives a physical random access channel message 3 using the best transmission beam in response to receiving the single feedback message, as recited in claims 27, 40.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Murray et al. (Pub No.: 2017/0367120) discloses an apparatus including a non-transitory memory including instructions to perform random access in a beam sweeping network having a cell. The network includes a downlink sweeping subframe, an uplink sweeping subframe and a regular sweeping subframe. The apparatus also includes a processor operably coupled to the non-transitory memory. The processor is configured to execute the instructions of selecting an optimal downlink transmission beam transmitted by the cell during the downlink sweeping subframe. The processor is also configured to execute the instructions of determining an optimal downlink reception beam from the optimal downlink transmission beam. The processor is further configured to execute the instructions of determining a random access preamble and a physical random access channel (PRACH) resource via resource selection from the optimal downlink transmission beam. The processor is even further configured to execute the instructions of transmitting, to a node, the selected random access preamble via the PRACH resource and an uplink transmission beam of the uplink subframe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464